Not For Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit
No. 09-2136

          JOSÉ E. NATAL-ROSARIO; KATHERINE M. ÁLVAREZ;
               CONJUGAL PARTNERSHIP NATAL-ÁLVAREZ,

                      Plaintiffs, Appellants,

                                    v.

      JANE ERICKSON; JOSÉ E. CALDERO-LÓPEZ; MIGUEL MARRERO;
     IVÁN LÓPEZ; ISMAEL MORALES; MERCEDES TORRES-RODRÍGUEZ;
                         CARLOS NAZARIO,

                       Defendants, Appellees,

   PUERTO RICO POLICE DEPARTMENT; COMMONWEALTH OF PUERTO RICO,

                              Defendants.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
        [Hon. Jay A. García-Gregory, U.S. District Judge]


                              Before
                 Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Nicolás Nogueras-Cartagena, on brief for appellants.
     Rosa Elena Pérez-Agosto, Assistant Solicitor General, Irene S.
Soroeta-Kodesh, Solicitor General, Leticia M. Casalduc-Rabell,
Deputy Solicitor General, and Zaira Z. Girón-Anadón, Deputy
Solicitor General, on brief for appellees Caldero-López and
Nazario.
     Thomas F. Klumper, Assistant United States Attorney, Rosa
Emilia Rodríguez-Vélez, United States Attorney, and Nelson Pérez-
Sosa, Assistant United States Attorney, Chief, Appellate Division,
on brief for appellees Erickson, Marrero, and López.


                           January 31, 2011
              Per Curiam.     Plaintiff José E. Natal-Rosario ("Natal")

appeals the district court's dismissal, under Rule 12(b)(6), of his

claims against the defendants, Federal Bureau of Investigation

("FBI") agents and Puerto Rico Police Department ("PRPD") officers.

Natal alleges that the defendants (1) violated his Fourth Amendment

rights   by    conducting     an    illegal     search   and    seizure    and    (2)

infringed     upon   his    Fifth   and    Fourteenth    Amendment    rights      to

substantive and procedural due process.

              Natal's Fourth Amendment argument has two components.

First, Natal contends that when one FBI agent questioned him about

personal matters that were unrelated to the corruption charge about

which he had agreed to be questioned, the agent was conducting an

illegal search of Natal's private affairs.                This claim is waived

because it was not raised below.            See, e.g., Martex Farms, S.E. v.

EPA, 559 F.3d 29, 33 (1st Cir. 2009).

              Second, Natal argues that he was subjected to an illegal

seizure because he felt compelled to agree to undergo a polygraph

examination and, once seated for the exam, felt he was not at

liberty to leave.      Natal contends that he could not terminate the

interrogation or the encounter because he felt he needed to clear

his name, both to protect his reputation in general and to retain

his position as a deputized federal agent.                     We agree with the

district    court    that   Natal's    complaint     cannot      survive    a    Rule

12(b)(6) motion under the standard articulated in Ashcroft v.


                                          -2-
Iqbal, 129 S. Ct. 1937, 1949-50 (2009).          "If an officer, by means

of show of authority, even briefly restrains the liberty of a

citizen, we may conclude that a seizure has occurred," so long as

we are "able to conclude that coercion, not voluntary compliance,

most accurately describes the encounter."          United States v. Smith,

423 F.3d 25, 28 (1st Cir. 2005).            The facts pled here do not

"plausibly suggest an entitlement to relief," Iqbal, 129 S. Ct. at

1951, given this standard.         Here, even assuming that Natal's

complaint allowed us to infer that he felt it was necessary to

undergo the polygraph exam and answer the FBI agent's questions in

order to maintain his position, we could not conclude that these

facts plausibly suggest that he was a victim of coercion.                  See

Fournier v. Reardon, 160 F.3d 754, 757 (1st Cir. 1998) (concluding,

where plaintiff was handcuffed and put under "house arrest" as

punishment    during   police    training   course,    that   even    though

plaintiff    might   have   suffered   "negative    consequences     for   his

continued employment" if he had not submitted to "house arrest,"

the punishment did not constitute a seizure because a reasonable

observer would conclude that plaintiff was free to end it).

            Finally,   because   Natal    only   mentions   his   Fifth    and

Fourteenth Amendment substantive and procedural due process claims

in a cursory manner on appeal, these arguments are deemed waived.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).




                                    -3-
          For the reasons stated, we affirm the district court's

dismissal of Natal's claims.

          Affirmed.




                               -4-